                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANIEL and SHAVONNE TONNES,                        CASE NO. C18-0468-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    U.S. GOLDEN EAGLE FARMS, LP,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for relief from
18   deadline (Dkt. No. 33). Finding good cause, the stipulated motion is GRANTED. The parties
19   shall complete a good faith mediation no later than July 25, 2019.
20          DATED this 11th day of July 2019.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0468-JCC
     PAGE - 1
